Order denying plaintiff vrife’s motion for an order to increase alimony payments from the rate of twenty dollars a week to thirty dollars a week reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, directing defendant tojpay to plaintiff as alimony the sum of thirty dollars a week commencing as of the 1st day of January, 1938, without costs. In view of defendant’s improved financial situation, the increase in alimony is not unreasonable. Lazansky, P. J., Hagarty, Carswell, Davis and Taylor, JJ., concur.